DETAILED ACTION
This Office action is in response to the applicant's filing of 12/8/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 03/08/2021, canceled claim 1 and newly added claims 2-22. Claims 2-22 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/17/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,902,452 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,902,452 recite the entirety of limitations of claims 2-22 of the instant application. For example, application claims 2, 10, and 18 are anticipated by patent claims 1, 11, and 21 because patent claims 1, 11, and 21 recite additional features such as “identifying, by the time slot management module of the promotional server, the consumer as a preferred member, wherein identifying the consumer as a preferred member comprises determining, by the time slot management module of the promotional server, that the consumer has reached a predetermined rewards threshold or has purchased an upgrade to preferred membership status from a promotion and marketing service, and wherein the set of time slots includes additional time slots based on the identification of the consumer as a preferred member that would not be included in the set of time slots if the consumer were not identified as a preferred member; determining, by a booking optimization module of the promotional server using a reinforcement learning technique and based on an empirical cumulative density function, a hidden demand for each time slot in the set of time slots, wherein the hidden demand for each time slot in the set of time slots comprises a portion of a capacity that has already been reserved without the use of a promotion and marketing service;” wherein application claims 2, 10, and 18 do not recite these features and are essentially broader than patent claims 1, 11, and 21. Therefore patent claims 1, 11, and 21 of Patent No. 10,902,452 is in essence a “species” of the generic invention of application claims 2, 10, and 18. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 3-9 (Dependent on claim 2), claims 11-17 (Dependent on claim 10), and claims 19-22 (Dependent on claim 18) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 2-22 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 2, 10, and 18 recite a method, apparatus, and computer program product for scheduling a time slot to redeem a promotion based on determining an optimal predicted booking limit. Under Step 2A, Prong I, claims 2, 10, and 18 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Scheduling a time slot to redeem a promotion based on determining an optimal predicted booking limit is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving a consumer selection of a selected promotion for a products or service offered by a merchant; querying a promotion database to identify one or more time slots at which the selected promotion is offered by the merchant; determining an optimal predicted booking limit for each of the one or more time slots based at least in part on a hidden demand for each time slot, wherein determining the optimal predicted booking limit for each time slot in the set of time slots comprises increasing, by the booking optimization module of the promotional server, an initial booking limit for the time slot in an instance in which a complement of a ratio of a slot revenue value to a slot penalty value exceeds the hidden demand for the time slot, wherein the slot penalty value represents a cost associated with scheduling an unavailable time slot from the one or more time slots for redeeming the promotion; identifying the at least a portion of the one or more time slots as predicted available time slots; generating a consumer scheduling interface comprising one or more selectable schedule indicators corresponding at least in part to the one or more predicted available time slots, wherein generating the consumer scheduling interface comprises causing the consumer scheduling interface to be presented at the consumer device; receiving consumer input data comprising an indication of one or more of the predicted available time slots at which the consumer seeks to redeem the promotion; determining a merchant time slot availability for at least a portion of the one or more predicted available time slots corresponding to the consumer input data based at least in part on the optimal predicted booking limit for the one or more predicted available time slots; and scheduling a redemption time slot for redeeming the promotion based on the merchant time slot availability. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 2, 10, and 18 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 2, 10, and 18 recite the following additional elements: Consumer device, Promotional server, Promotional database, Communications/Booking Optimization/Time Slot Management module, Processor(s), and Memory(s). These additional elements in claims 2, 10, and 18 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. promotional server, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 2, 10, and 18 recite “generating, by the communications module of the promotion server, a consumer scheduling interface comprising one or more selectable schedule indicators corresponding at least in part to the one or more predicted available time slots, wherein generating the consumer scheduling interface comprises causing the consumer scheduling interface to be presented at the consumer device.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely providing an interface that display predicted available time slots to the consumer for the consumer to select from is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The scheduling interface or graphical user interface technology has been well-known since the 1980s. “GUIs were a hot topic in the early 1980s. The Apple Lisa was released in 1983, and various windowing systems existed for DOS operating systems (including PC GEM and PC/GEOS). Individual applications for many platforms presented their own GUI variants.[26] Despite the GUIs advantages, many reviewers questioned the value of the entire concept,[27] citing hardware limits, and problems in finding compatible software…In 1984, Apple released a television commercial which introduced the Apple Macintosh during the telecast of Super Bowl XVIII by CBS,[28] with allusions to George Orwell's noted novel Nineteen Eighty-Four. The goal of the commercial was to make people think about computers, identifying the user-friendly interface as a personal computer which departed from prior business-oriented systems,[29] and becoming a signature representation of Apple products.[30]…Windows 95, accompanied by an extensive marketing campaign,[31] was a major success in the marketplace at launch and shortly became the most popular desktop operating system.[32]” (See Wikipeida: Graphical User Interface and “Friedman, Ted (October 1997). "Apple's 1984: The Introduction of the Macintosh in the Cultural History of Personal Computers". Archived from the original on October 5, 1999.”). Claims 2, 10, and 18 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0254], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 3-9, 11-17, and 19-22 further recite the method, system, and computer-readable media of claims 2, 10, and 18, respectively. Dependent claims 3-9, 11-17, and 19-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 2, 10, and 18. For example, claims 3-9, 11-17, and 19-22 further describe scheduling a time slot to redeem a promotion based on determining an optimal predicted booking limit – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 3-9, 11-17, and 19-22, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0278671 to Leonhardt in view of U.S. Publication 2014/0207509 to Yu.

Claims 2-9, 10-17, and 18-22 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 2:
Leonhardt teaches:
A computer-implemented method comprising: receiving, by a communications module of a promotional server of a promotion and marketing service, a consumer selection of a selected promotion for a products or service offered by a merchant (i.e. consumer selects promotion offered by merchant) (Leonhardt: ¶ [0065] “The client is identified 1202, and shown a summary of the available promotions 1204 available to them as an established client as well as the individual booking options for each promotion. For each promotion the client is able to select the service provider 1206, which may be distinct depending on the promotion 1212.”); 
querying, by the promotional server, a promotion database to identify one or more time slots at which the selected promotion is offered by the merchant (i.e. system queries database to determine available slots) (Leonhardt: ¶ [0041] “In other embodiments, the automated promotion system 100 queries the scheduling systems 136 of various service providers 138, as discussed in more detail below, to ascertain available appointment slots for presentment to a customer.”); 
determining, by a booking optimization module of the promotional server, an optimal predicted booking limit for each of the one or more time slots based at least in part on a hidden demand for each time slot (According to 4 [0050] of Applicant’s specification, booking limit is defined as “a maximum number of bookings that may be scheduled by a promotion and marketing service for a time slot for a promotion”) (Leonhardt: ¶ [0045] “In one embodiment, a metering promotion parameter is defined using an inputted numeric value and a time period selection to establish the maximum number of promotions (based on the inputted numeric value) that can be scheduled within a certain time period (based on the inputted time period selection).” Furthermore, as cited in ¶ [0077] “The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance.”), 
based at least in part on the optimal predicted booking limit for at least a portion of the one or more time slots, identifying, by a time slot management module of the promotional server, the at least a portion of the one or more time slots as predicted available time slots (i.e. determine if current number of bookings is below threshold) (Leonhardt: ¶ [0058] “In some embodiments that customization process begins with verifying against the business-specified rules 204 that the current number of offers already accepted is below the maximum number that can be sold for the current time period 602.”); 
generating, by the communications module of the promotion server, a consumer scheduling interface comprising one or more selectable schedule indicators corresponding at least in part to the one or more predicted available time slots, wherein generating the consumer scheduling interface comprises causing the consumer scheduling interface to be presented at the consumer device (i.e. generating a scheduling or booking interface for the consumer in order to present them with available slots) (Leonhardt: ¶ [0063] “Referring now to FIG.10, one example embodiment of the present disclosure may present an online, advertisement interface (e.g., a web page) on the scheduling portal interface 1000 to review the automatically generated offers 218.” Furthermore, as cited in ¶ [0065] “Referring now to FIG.12, one example embodiment of the present disclosure may present an online, promotion booking user interface (e.g., a web page) for an existing client 1200 as a result of the booking process 220, 222. The client is identified 1202, and shown a summary of the available promotions 1204 available to them as an established client as well as the individual booking options for each promotion.”); 
receiving, by the communications module of the promotional server and via the consumer promotion interface, consumer input data comprising an indication of one or more of the predicted available time slots at which the consumer seeks to redeem the promotion (i.e. consumer selects available time slot) (Leonhardt: [0065] “In this embodiment, once the service provider is selected the available days for the special offer are displayed 1208. Upon selecting an available day, the available times are displayed 1210, allowing the customer to choose the specific discounted appointment that fits their schedule.”); 
determining, by the booking optimization module of the promotional server, a merchant time slot availability for at least a portion of the one or more predicted available time slots corresponding to the consumer input data based at least in part on the optimal predicted booking limit for the one or more predicted available time slots (According to ¶ [0050] of Applicant’s specification, booking limit is defined as “a maximum number of bookings that may be scheduled by a promotion and marketing service for a time slot for a promotion”) (Leonhardt: ¶ [0045] “In one embodiment, a metering promotion parameter is defined using an inputted numeric value and a time period selection to establish the maximum number of promotions (based on the inputted numeric value) that can be scheduled within a certain time period (based on the inputted time period selection).” Furthermore, as cited in ¶ [0077] “The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance.”); and 
scheduling, by the time slot management module of the promotional server, a redemption time slot for redeeming the promotion based on the merchant time slot availability (Leonhardt: ¶ [0066] “In this embodiment, once the service provider is selected the available days for the special offer are displayed 1308. Upon selecting an available day, the available times are displayed 1310, allowing the customer to choose the specific discounted appointment that fits their schedule.”).
Leonhardt does not explicitly disclose wherein determining the optimal predicted booking limit for each time slot in the set of time slots comprises increasing, by the booking optimization module of the promotional server, an initial booking limit for the time slot in an instance in which a complement of a ratio of a slot revenue value to a slot penalty value exceeds the hidden demand for the time slot, wherein the slot penalty value represents a cost associated with scheduling an unavailable time slot from the one or more time slots for redeeming the promotion.
However, Yu further discloses:
wherein determining the optimal predicted booking limit for each time slot in the set of time slots comprises increasing, by the booking optimization module of the promotional server, an initial booking limit for the time slot in an instance in which a complement of a ratio of a slot revenue value to a slot penalty value exceeds the hidden demand for the time slot (i.e. open appointments or first set of time slots are only offered to the highest ranked users wherein lower levels of preferred members are shown a second set of time slots, wherein the ratio of revenue value to penalty value is represented with respect to the ratio of high ranked users and low level members) (Yu: ¶ [0125] “In further details of (205), the appointment engine may determine, based on the ranking, to offer the user the open appointment. The appointment engine may determine to offer one or more users the open appointment, based on their ranking or updated membership scores. The appointment engine may determine to make the offer to one or more of the highest ranked users, or users having the highest membership scores.” Furthermore, as cited in ¶ [0117] “The appointment engine may rank a plurality of users to which the open appointment may be offered (203). The appointment engine may rank a user of the plurality of users based on a current membership score of the user. The appointment engine may determine, based on the ranking, to offer the user the open appointment (205). An incentive engine may identify, based on the current membership score of the user, a type of incentive from a plurality of types of incentives, to offer to the user for filling the open appointment.”), 
wherein the slot penalty value represents a cost associated with scheduling an unavailable time slot from the one or more time slots for redeeming the promotion (i.e. user attempts to schedule an unavailable time slot and a cost penalty value or cost incentive associated with scheduling the unavailable time slot is determined to be 50 points or potential revenue margins associated with double bookings) (Yu: ¶ [0098] “For example, the cancellation incentives module can incentivize a user to give up an appointment and/or reschedule. A customer may seek a particular appointment slot and may utilize part of the customer's accrued loyalty rewards, membership score and/or incentives to translate into an incentive for another user to vacate the particular appointment. The cancellation incentives module and/or the swapping module may broker the offer between the users. A user may however, setup a preference via the appointment platform to not receive such offers. In some embodiments of the system, if a user notices that there is someone on the waitlist looking for a 8:00 a.m. Monday appointment, the user can send the waitlisted person an offer to swap or release the appointment for 50 points in the system. If the waitlisted user agrees, the transaction can be completed by the swapping module upon possible confirmation from the provider and verification of swap rules (e.g., a limit of one appointment swap per a three-month period, etc).” Furthermore, as cited in ¶ [0110] “With regards to determining weighted services, services can be weighted by the system based on the amount or potential value of gross margins and/or revenue. The higher gross margin and/or revenue services can be weighted higher than other services. Requests for higher margin services can be used as input to the system to determine which customer gets the offer, and in what order if there are multiple requests for the same opening.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s increasing an initial booking limit for the time slot in an instance in which a complement of a ratio of a slot revenue value to a slot penalty value exceeds the hidden demand for the time slot and wherein the slot penalty value represents a cost associated with scheduling an unavailable time slot from the one or more time slots for redeeming the promotion to Leonhardt’s scheduling a redemption time slot for redeeming the promotion based on the optimal predicted booking limit.  One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claims 10 and 18:
All limitations as recited have been analyzed and rejected to claim 2. Claim 10 recites “An apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to:” (Leonhardt: ¶ [0038]) perform the steps of method claim 2. Claim 18 recites “A computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by a processor of an apparatus, cause the apparatus to:” (Leonhardt: ¶ [0104]) perform the steps of method claim 1. Claims 10 and 18 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Leonhardt teaches:
The method of claim 2, wherein the optimal predicted booking limit for each of the one or more time slots comprises a prediction of a maximum number of bookings that may be scheduled by the promotion and marketing service for a time slot for a promotion, and wherein the hidden demand for each of the one or more time slots comprises a prediction of an unknown reserved number of external bookings for the respective time slot that have been placed from sources outside the promotion and marketing service (i.e. predicting future demand of appointments based on appointment history and appointments which were previously scheduled by third parties) (Leonhardt: ¶ [0041] “In one embodiment, the automated promotion system 100 is in communication with at least one 3rd party web site. The 3rd party web sites 134 (hosted by web servers) may be internet-based and may include, without limitation, a daily deal website, a social networking website, an advertising network, enterprise scheduling systems, or a wide variety of other types of channels. In some embodiments, at least one embodiment may utilize distribution channels such as GROUPON, FACEBOOK and/or TWITTER, for example. The automated promotion system 100 may also be in communication with a service provider 138 via the network 132. The service provider 138 may be any type of entity, such as a restaurant, a salon, a mechanic, a beautician, a dentist, or a wide variety of other types of entities, for example. The automated promotion system 100 may also be in communication with one or more scheduling systems 136. The scheduling system 136 may be an online (e.g., web-based) scheduling system, an application-based scheduling system, or any other type of suitable computer-based scheduling system that includes a suitable database for storing the schedule data. The scheduling system 136 may store data about past (historical) appointments, including the time of the appointment and the type of service provider, as well as data about future, scheduled appointments, again including the time of the appointment and the type of service to be provided. In some embodiments, the scheduling system 136 is an enterprise-based scheduling system associated with a service provider 138.” Furthermore, as cited in ¶¶ [0075]-[0077] “It is known that certain days of the week and times of the day are more popular than others when it comes to booking appointments. To normalize this into a mechanism that is useful to vary the discounts offered by day of week and time of day, a mechanism to assign a popularity ranking to each hourly time slot based on historical booking trends is used. This ranking is used to offer variable discounts when clients book the FMB Special Offer online... The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance. Consider the following detailed, but non-limiting example embodiment for an overview of how this ranking system works.”).
With respect to Claims 11 and 19:
All limitations as recited have been analyzed and rejected to claim 3. Claims 11 and 19 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Leonhardt teaches:
The method of claim 2, wherein the one or more selectable schedule indicators of the consumer scheduling interface comprise one or more selectable time slots corresponding to one or more of the predicted available time slots, and wherein the consumer input data comprises a selection of a selected time slot for which the consumer seeks to redeem the promotion (i.e. schedule portal interface correspond to available appointment slots and allows consumer selection of appointment slots) (Leonhardt: Fig. 11 and ¶ [0064] “Referring now to FIG. 11, an alternate example embodiment of the present disclosure may present an online, advertisement interface (e.g., a web page) on the scheduling portal interface 1100 to allow customers or potential customers to review the automatically generated offers 218. In this embodiment the set of businesses available within a metropolitan region are displayed 1102. Multiple distinct classes of businesses could be displayed 1104 to show the variety of offers available. Within each business class 1104, individual businesses are shown with their specific offers 1106, 1108. In some embodiments, if all offers have been allocated, that condition may be displayed differently 1110.”).
With respect to Claims 12 and 20:
All limitations as recited have been analyzed and rejected to claim 4. Claims 12 and 20 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Leonhardt teaches:
The method of claim 4, the one or more selectable schedule indicators of the consumer scheduling interface comprise a plurality of ranking fields corresponding to the one or more predicted available time slots, wherein the consumer input data further comprises a plurality time slot rankings received via the plurality of ranking fields of the consumer scheduling interface, the plurality time slot rankings being indicative of relative consumer preference associated with one or more of the predicted available time slots (i.e. ranking appointment time slots based on popularity indicative of consumer preference allows consumer to select from the popular time slots) (Leonhardt: ¶ [0076] “It is known that certain days of the week and times of the day are more popular than others when it comes to booking appointments. To normalize this into a mechanism that is useful to vary the discounts offered by day of week and time of day, a mechanism to assign a popularity ranking to each hourly time slot based on historical booking trends is used. This ranking is used to offer variable discounts when clients book the FMB Special Offer online.” Furthermore, as cited in ¶ [0078] “For each day of the week that an FMB provider is scheduled to work, the prior 4 weeks' appointment data (excluding discounted appointments by assigning a value of 0 to time slots they occupy and ignoring personal time that occupies a time slot by not assigning a value nor including it in the average popularity score) is reviewed to assign a Time Slot Lead Time score to each weekday's hourly start times. Next an average score is calculated for each time slot, rounding to the nearest whole number.”).
With respect to Claims 13 and 21:
All limitations as recited have been analyzed and rejected to claim 5. Claims 13 and 21 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 6:
Leonhardt teaches:
The method of claim 2, wherein the consumer scheduling interface comprises a calendar wherein the one or more selectable schedule indicators comprise selectable contiguous dates, wherein the calendar is responsive to consumer input via the consumer device (Leonhardt: ¶ [0039] “Data used by the automated promotion system 100 may be from various sources, such as an appointment calendar database 118, which may be an electronic computer database, for example, that stores data about promotions being offered by various service providers. The data stored in the appointment calendar database 118 may be stored in a non-volatile computer memory 120, such as a hard disk drive, a read only memory (e.g., a ROM IC), or other types of non-volatile memory.”).
Leonhardt does not explicitly disclose wherein the consumer input data comprises a time window within which a consumer seeks to redeem the promotion, and wherein determining the merchant time slot availability for the at least a portion of the one or more predicted available time slots corresponding to the consumer input data comprises determining the merchant time slot availability for a set of time slots within the time window.
However, Yu further discloses:
wherein the consumer input data comprises a time window within which a consumer seeks to redeem the promotion (i.e. consumer inputs their desired timeframe) (Yu: ¶ [0063] “Customers or users looking for an appointment within an immediate timeframe (e.g., today) with their preferred provider are able to watch for openings and jump on such appointments immediately as soon as they open up.”), and 
wherein determining the merchant time slot availability for the at least a portion of the one or more predicted available time slots corresponding to the consumer input data comprises determining the merchant time slot availability for a set of time slots within the time window (i.e. determining available time slots within the user schedule) (Yu: ¶ [0064] “In brief overview, the system may include an appointment platform and an application interface. The application interface may provide direct and/or network-based interface or access to data such as analytics, provider inventory, and user information (e.g., user schedule, demographic and/or location). The system may sometimes be referred to as the appointment platform, which may incorporate the application interface as well as any corresponding physical/network/database interfaces.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s wherein the consumer input data comprises a time window within which a consumer seeks to redeem the promotion, and wherein determining the merchant time slot availability for the at least a portion of the one or more predicted available time slots corresponding to the consumer input data comprises determining the merchant time slot availability for a set of time slots within the time window to Leonhardt’s scheduling a redemption time slot for redeeming the promotion based on the optimal predicted booking limit.  One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claims 14 and 22:
All limitations as recited have been analyzed and rejected to claim 6. Claims 14 and 22 do not teach or define any new limitations beyond claim 6. Therefore they are rejected under the same rationale.

With respect to Claim 7:
Leonhardt does not explicitly disclose the method of claim 2, further comprising issuing, to the consumer device, a voucher for redeeming the promotion at the redemption time slot.
However, Yu further discloses issuing, to the consumer device, a voucher for redeeming the promotion at the redemption time slot (i.e. customer receives voucher) (Yu: ¶ [0104] “The incentive engine may, for example, interoperate with the marketing module to implement or manage cross promotional efforts. The incentive engine may offer a user access (e.g., a free or discounted service voucher) to a second provider's service as an incentive for booking an open appointment with a first provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s issuing, to the consumer device, a voucher for redeeming the promotion at the redemption time slot to Leonhardt’s scheduling a redemption time slot for redeeming the promotion based on the optimal predicted booking limit.  One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 7. Claim 15 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Leonhardt does not explicitly disclose the method of claim 7, further comprising initiating an electronic funds transfer for the promotion in response to issuing the voucher.
However, Yu further discloses initiating an electronic funds transfer for the promotion in response to issuing the voucher (i.e. once customer redeems voucher they receive funds) (Yu: ¶ [0134] “The appointment platform may provide an interface to receive or generate the incentive immediately upon completion of a service or payment transaction. The appointment platform may provide an interface for a provider or user to receive, generate and/or redeem the incentive, e.g., to receive an emailed coupon or electronic gift card, to generate a printout of a voucher. The appointment platform may provide a mobile device app or web interface to a user for maintaining and activating redemption of an incentive.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s initiating an electronic funds transfer for the promotion in response to issuing the voucher to Leonhardt’s scheduling a redemption time slot for redeeming the promotion based on the optimal predicted booking limit.  One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 8. Claim 16 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.



Allowable Subject Matter
Claims 9 and 17 are allowable over the art.

With respect to Claim 9:
The method of claim 2, wherein, in an instance in which none of the one or more predicted available time slots corresponding to the consumer input data are available, identifying the predicted available time slots comprises: 
generating, by the communications module of the promotional server for display at the consumer device, an alternative scheduling interface comprising one or more selectable schedule indicators corresponding at least in part to one or more alternative time slots of the predicted available time slots, wherein generating the alternative scheduling interface comprises causing the alternative scheduling interface to be presented at the consumer device; 
receiving, by the communications module of the promotional server and via the consumer promotion interface, second consumer input data comprising an indication of one or more of the alternative time slots at which the consumer seeks to redeem the promotion.
With respect to Claim 17:
All limitations as recited have been analyzed to claim 9. Claim 17 does not teach or define any new limitations beyond claim 9. Therefore it is analyzed under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 28, 2022